Title: To Alexander Hamilton from Jean Marie de Bordes, 15 November 1795
From: Bordes, Jean Marie de
To: Hamilton, Alexander


Philadelphia, November 15, 1795. “… On the end of 1776 being recommended to you by General Washington, I was received and Served as a volunteer in your company of Artillery.… Few days after, from your company I was promoted to the duty of an aid-de-camp and temporaly acted as a Brigade-major… to the end of this memorable Campain. Called afterwards by peculiar reasons to the South of America, I … made the tedious and fruitless expedition of Florida. About this very time war was declared between france and England.… I repaired to the french west-indies, there got a commission in their Colonial troops, and soon coming over again to this Continent had an active part … in the unsuccessful Siege of Savannah. Thus was constantly addicted my military life and abilities to the Service of these both countries, to the proclamation of the peace, in 1783. Confined from that time to the retired line of a farmer in st. Domingo, I am now one of those recent and wretched victims whose properties are cruelly became the alternative prey of either consuming flames or of Successive ennemies who mutually contended for and snatched them out of their own bloody hands.… But … being now destitute of every way of living, I am under the unfortunate necessity of petitioning to the Congress the military emoluments which from the month of November 1776 to the end of 1778 are owed to me for my Services in America. In this you may and make no doubt but you’ll be particularly Serviceable to me.…”
